DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 12/15/2021 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



1-4, 6, 12-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Publication No. 2017/0305488 A1 (“US ‘488”) in view of U.S. P.G. Publication No. 2016/0152302 A1 (“US ‘302”), U.S. P.G. Publication No. 2013/0180815 A1 (“US ‘815”) and DE 102017002769 A1 (“DE ‘769”).
US ‘488 discloses:
Regarding claim 1:
An operating device for a human powered vehicle (¶ [0001], “bicycle operating device”), comprising: 
a base member (12 in Fig. 1; 13 in Fig. 16) configured to be attached to a handlebar (H; FIG. 2) of the human powered vehicle (via clamp 18) and comprising:
a mounting surface (12E) to be mounted on the handlebar (depicted in FIG. 2; ¶ [0080]);
an outer surface other than the mounting surface (12A-12D);
an operating member (14) configured to be pivotally coupled to the base member about a pivot axis (¶ [0070]); 
a hydraulic unit (460; FIG. 18) configured to generate a hydraulic pressure in response to the operation of the operating member (¶ [0150]), the hydraulic unit comprising: a cylinder bore (462); and a hydraulic reservoir (468), the hydraulic reservoir being connected to the cylinder bore (¶ [0150], “hydraulic reservoir 468 is connected to the hydraulic chamber 470”);
an electrical switch (34); a controller (48A) configured to generate an operation signal in response to an operation of the electrical switch (¶ [0099]; ; 
an electric generator (56B) configured to generate electric power in response to the operation of the electrical switch; and 
a power storage (56A) configured to store the electric power generated by the electric generator, the electrical switch and the electric generator being provided on a first location (see generator 56B mounted onto lever 16 in Fig. 9, 13; note ¶ [0142] recites, “bicycle operating device 310 [of FIG. 16] has the same structure and/or configuration as those of the bicycle operating device 10 except for the 
an additional operating member (16) configured to be pivotally coupled to the operating member about a second pivot axis (A3; ¶ [0089]), the first location being defined in the additional operating member (see generator 56B mounted onto lever 16 in Fig. 9, 13; note ¶ [0142] recites, “bicycle operating device 310 [of FIG. 16] has the same structure and/or configuration as those of the bicycle operating device 10 except for the arrangement of some elements. . . .”);
an electric wiring (249; FIG. 14, 17) electrically connecting the power storage to the electric generator (via switch 46, see switch 46 and generator 56B being integrally connected in FIG. 9; see ¶ [0146]), the electric wiring extending from the electric generator along the additional operating member (see 249 extending along the operating member 16 in FIG. 13), the electric wiring being bent toward the power storage to extend toward the power storage (FIG. 13 depicts wiring 249 being bent and extending from the generator 56B toward the power storage 56A), wherein
the base member includes an accommodating part (space 339C as defined by base member portion 339A, see in FIG. 16), the accommodating part opening to a side of the base member (the entirety of space 339C is defined by an opening on the rightward side of the base member 12 as seen in FIG. 16), the power storage being disposed in the accommodating part (¶ [0146], “the antenna 52, the informing unit 54, and the power supply 56 are disposed in the additional internal space 339C of the additional attachment part 339”; see the power supply disposed in space 339C in FIG. 16).
However, US ‘488 does not expressly disclose the power storage being provided below the pivot axis in a mounting state where the operating device is mounted to a handlebar of the human powered vehicle wherein the accommodating part opens to a downward facing side of the base member.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 so that the power storage being provided below the pivot axis in a mounting state where the operating device is mounted to a handlebar of the human powered vehicle wherein the accommodating part opens to a downward facing side of the base member, as taught by US ‘302, as a known technique for arranging the power storage within the base member that uses a known hydraulic unit (HU1) arrangement.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘302 and US ‘488 are drawn to analogous/similar structures i.e. wireless “brifters,” and would therefore recognize that modifying US ‘308 in view of the known technique taught in US ‘488 as described supra would, with reasonable predictability, result in US ‘488 having a pivot axis for a hydraulic unit, like that of axis A1 for hydraulic unit HU1 in US ‘302, and the power storage 56A being arranged to be entirely below said pivot axis by way of orienting the accommodating part such that it opens to a downward facing side of the base member, like that of power storage BT11 in Fig. 11 of US ‘302.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the power storage to be entirely below the pivot axis wherein the accommodating part opens to a downward facing side of the base member as a matter of design choice because it has been held that the particular placement of claim elements was held to be unpatentable where doing so would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); see MPEP § 2144.04(VI)(C).  Here, nowhere in the original disclosure does it provide a basis that providing the power storage entirely below the pivot axis of the operating member or orienting the accommodating part so that it opens to a downward facing side of the base member would affect the operation of the device in a manner differently than if it were to be provided not entirely below the pivot axis (see e.g. ¶ [0108]). That is, the claimed positioning of said elements within the base member would not affect the operation of the device.  As such, the claim limitation does not amount to a patentable difference.
US ‘488 does not expressly disclose an opening provided in the outer surface, the hydraulic reservoir provided within the opening, the hydraulic reservoir comprising a diaphragm; and a lid to cover the opening, the lid being configured to fix the diaphragm to the base member.
US ‘815 teaches an opening (FIG. 8 illustrates surface 70 as having a recessed opening) provided in an outer surface (70; FIG. 8; ¶ [0028], “fluid reservoir 40 formed in the housing body 27” see also FIG. 9), a hydraulic reservoir (40) provided within the opening (¶ [0028]-[0029]), the hydraulic reservoir comprising a diaphragm (84); and a lid (31) to cover the opening (¶ [0023]; lid 31 covers the diaphragm 84 as indicated by exploded view FIG. 8), the lid being configured to fix the diaphragm to the base member (FIG. 3 illustrates lid 31 as securing the ends of the bladder to the body 27; MPEP § 2125) as a known technique to store hydraulic fluid within the reservoir (¶ [0029], “reservoir 40 is capped by a bladder 84, in a known fashion”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 to have an opening provided in the outer surface, the hydraulic reservoir provided within the opening, the hydraulic reservoir comprising a diaphragm; and a lid to cover the opening, the lid being configured to fix the diaphragm to the base member, as taught by US ‘815, as a known technique to store hydraulic fluid within the reservoir. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘488 and US ‘815 are drawn to analogous/similar structures i.e. hydraulic “brifters”, and would therefore recognize that modifying US ‘488 in view of the known technique taught in US ‘815 as described supra would, with reasonable predictability, result in the reservoir 468 in US ‘488 being configured to utilize a diaphragm as configured in US ‘815.
US ‘488 does not expressly disclose that the electric wiring is bent toward the power storage above the second pivot axis to extend toward the power storage.
DE ‘769 teaches electric wiring (76; FIG. 4) being bent toward a power storage (68; ¶ [0128]) above a second pivot axis (A2; FIG. 4 depicts cable 76 as being disposed above axis A2 and bent toward the power storage 68) to extend toward the power storage (¶ [0128], “As seen in FIG. 4, the bicycle operating device 10 further includes a cable 76 electrically connected between the wireless communicator 60 and the power supply 68. The cable 76 extends from the wireless communicator 60 to the power supply 68 along the actuator 14 and/or the auxiliary actuator 18.  As seen in FIG. 8, cable 76 electrically connects substrate 62 to battery holder 68B”) as a known technique to provide optimal arrangement of the componentry (¶ [0005]-[0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 such that the electric wiring is bent toward the power storage above the second pivot axis to extend toward the power storage, as taught by DE ‘769, as a known technique to provide optimal arrangement of the componentry. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘488 and DE ‘769 are drawn to analogous/similar structures i.e. electrical bicycle operating devices, and would therefore recognize that modifying US ‘488 in view of the known supra would, with reasonable predictability, result in the electric wiring (249; FIG. 14, 17) in US ‘488 being electrically connecting the power storage to the electric generator (via switch 46, see switch 46 and generator 56B being integrally connected in FIG. 9; see ¶ [0146]), the electric wiring extending from the electric generator along the additional operating member (see 249 extending along the operating member 16 in FIG. 13), the electric wiring being bent toward the power storage above the second pivot axis (simliar to cable 76 in FIG. 4 of US ‘769) to extend toward the power storage (FIG. 13 depicts wiring 249 being bent and extending from the generator 56B toward the power storage 56A).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 such that the electric wiring is bent toward the power storage above the second pivot axis to extend toward the power storage because it has been held that the particular placement of claim elements was held to be unpatentable where doing so would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); see MPEP § 2144.04(VI)(C).  Here, nowhere in the original disclosure does it provide a basis that providing the electric wiring as being bent to extend above the second pivot axis would affect the operation of the device in a manner differently than if it were to be provided otherwise.  As such, the claim limitation does not amount to a patentable difference.
US ‘488 as modified above further teaches the following:
Regarding claim 2:
The operating device according to claim 1, wherein the power storage is provided on the second location such that at least part of the power storage is not covered by the base member (battery 56A is covered by cover 13B rather than base member 13A in Fig. 16).


The operating device according to claim 1, further comprising: a communicator (48C) configured to wirelessly transmit the operation signal generated by the controller (¶ [0109]).
Regarding claim 4:
The operating device according to claim 1, further comprising: a housing (38A in Fig. 13, 16) accommodating at least the electrical switch and the electric generator, wherein the power storage is provided outside the housing (see battery 56A mounted to lever 14 rather than in housing 38A which houses the generator 56B in Fig. 13; see battery mounted to the base member 12 rather than in housing 38A which houses the generator 56B in Fig. 16).
Regarding claim 6:
The operating device according to claim 1, further comprising: a rectifier (56C) electrically arranged between the electric generator and the power storage (¶ [0115]).
Regarding claim 12:
The operating device according to claim 1, wherein the second location is defined on the surface of the base member (see the battery disposed within recessed portion in base member 13A in Fig. 16), the surface of the base member includes an outer surface (recessed surface of base member 13A shown in Fig. 16), and at least a part of the power storage is provided between the outer surface of the base member and a cover (13B) covering at least a part of the base member (see battery 56A disposed between portions 13A and 13B).
Regarding claim 13:
The operating device according to claim 12, wherein the outer surface of the base member has a non-holding surface (see recess having surfaces partially enclosing the battery 56A in Fig. 16) on which the power storage is provided (¶ [0145]-[0146]).
Regarding claim 14:
The operating device according to claim 13, wherein the outer surface of the base member has a load applied surface (12C) to which a user applies a load (¶ [0081], “grip portion 12C), and a first 
Regarding claim 15:
The operating device according to claim 13, wherein the power storage has an attachment surface extending along the non-holding surface (element 251 has surfaces that extending vertically and horizontally along surfaces of the recess of body 13A illustrated in Fig. 16).
Regarding claim 16:
The operating device according to claim 1, further comprising: a braking mechanism configured to actuate a brake device of the human powered vehicle in response to an operation of the operating member (¶ [0080], “brake operating member 14”).
Regarding claim 17:
The operating device according to claim 1, further comprising: wherein the hydraulic unit overlaps with the power storage as viewed in a height direction along a height of the operating device in the mounting state (Fig. 11 in US ‘302 illustrates a cross-section in which the power storage BT11 and hydraulic unit HU1 overlap in the vertical i.e. “height” direction along the plane of the cross-section; MPEP § 2125).
Regarding claim 18:
The operating device according to claim 1, further comprising: an additional member (16) movable with respect to the at least one of the base member and the operating member (¶ [0087]), wherein the first location is defined in the additional member (see generator 52B mounted onto lever 16 in Fig. 13).
Regarding claim 19:
The operating device according to claim 18, wherein the additional member is an additional operating member configured to be movably coupled to the operating member (¶ [0087]).

The operating device according to claim 1, wherein the operation signal is a signal for operating a shifting device to change a gear ratio of the human powered vehicle (¶ [0100]).
Regarding claim 22:
The operating device according to claim 1, wherein the handlebar is a drop-down handlebar (¶ [0075], “drop-down handlebar”).
Regarding claim 23:
The operating device according to claim 1, wherein the base member includes a grip portion (12C; FIG. 2) and a pommel portion (12D; FIG. 2) that extends obliquely upward from the grip portion.
Regarding claim 24, US ‘488 does not expressly disclose that the rectifier is provided in the accommodating part.
DE ‘769 teaches a rectifier (68D; FIG. 4) that is provided in an accommodating part (70; FIG. 9; see also ¶ [0126]-[0127]) as a known technique to provide optimal arrangement of the componentry (¶ [0005]-[0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 such that the rectifier is provided in the accommodating part, as taught by DE ‘769, as a known technique to provide optimal arrangement of the componentry. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘488 and DE ‘769 are drawn to analogous/similar structures i.e. electrical bicycle operating devices, and would therefore recognize that modifying US ‘488 in view of the known technique taught in DE ‘769 as described supra would, with reasonable predictability, result in the rectifier 56C in US ‘488 being disposed in the accommodating space 339 as seen FIG. 16.
Response to Arguments
Applicant’s amendments to the claims filed 12/15/2021 have been fully considered and have required a new grounds of rejection is made in view of DE ‘769, described supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656